Citation Nr: 1415081	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for pseudofolliculitis barbae.

2. Entitlement to service connection for eye disability, to include as secondary to pseudofolliculitis barbae.

3. Entitlement to service connection for an acquired psychiatric disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to March 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's pseudofolliculitis barbae does not affect more than 20 percent of his body or require systemic therapy of corticosteroids and immunosuppressants, nor has it resulted in any characteristics of disfigurement.

2. The Veteran does not have an eye disability secondary to his pseudofolliculitis barbae.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.118, Diagnostic Codes 7800, 7806 (2013).

2. The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pseudofolliculitis Barbae

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Disabilities of the skin are rated under 38 C.F.R. § 4.118. Under Diagnostic Code 7813, dermatophytosis is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813.

Under Diagnostic Code 7806 a 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7800, relating to disfigurement of the head, face, or neck, provides for a 10 percent evaluation for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.; Diagnostic Code 7800, Note 1.

As an initial matter, the Board notes that although the Veteran has on multiple occasions mentioned skin conditions on other parts of his body, including his arm pits, groin, anus, chest, and lower extremities, the scope of his increased rating claim is solely for his service-connected pseudofolliculitis barbae, and does not include any other skin conditions.

In January 2010 the Veteran was afforded a VA examination.   The examiner found no active signs of pseudofolliculitis barbae and no scarring.  At the examination the Veteran had a several day growth of beard.  The examiner stated that if the Veteran shaved once a week he would expect weekly exacerbations of his skin condition.  The Veteran reported scaling skin, itching, and pain above the follicular abscesses after shaving.

In November 2010 the Veteran was afforded another VA examination.  The examiner noted the Veteran's face was clean-shaven and the skin had no scarring or disfigurement from previous active lesions, no inflammation, no hyper-or hypo-pigmentation, and a normal skin texture.

The Veteran underwent another VA examination in February 2012.  He reported his pseudofolliculitis barbae flares up approximately three times per month with scaly skin.  He reported using a topical cream and powder for treatment.  The examiner found no scarring or disfigurement of the head, face, or neck.

At his DRO hearing the Veteran testified his pseudofolliculitis barbae symptoms, including itching, scarring, discoloration, and temporary scarring, flare-up and recede, and are often worse in hot weather.

Thus, the evidence does not show that the Veteran's condition affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or that he requires systemic therapy such as corticosteroids or other immunosuppressive drugs, as required for a 20 percent rating under Diagnostic Code 7806.

Further, no characteristics of disfigurement were noted on any of the three VA examinations, nor is there any evidence of visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features, as a required for a 30 percent rating under Diagnostic Code 7800.

Therefore, the Board finds a preponderance of the evidence is against a higher rating under any diagnostic code.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected pseudofolliculitis barbae that would render the schedular criteria inadequate.  The Veteran's symptoms, including scaly, itchy skin and follicular abscesses after shaving are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's pseudofolliculitis barbae.  In addition, the Board finds the record does not reflect that the Veteran's pseudofolliculitis barbae markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


Eye Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

The Veteran contends he has an eye disability that is secondary to his service-connected pseudofolliculitis barbae.

The Veteran's eyes were found normal on his discharge examination in March 1978 and service treatment records show no complaint of blurred vision or irritated eyes.

VA treatment records reflect that in March 2010 the Veteran reported itchy eyes and later complained of dry eyes.  He was prescribed a lubricating ointment for his eyes, which he complained in May was not working, as well as seven days of eye drops for infection.

Also in May 2010, the Veteran underwent a VA examination, explaining to the examiner that he experiences blurry vision and irritated eyes due to a rash that occurs on his eyelids.  He reported he rubs his eyes due to the rash, which then irritates his eyes.  The examiner found that the Veteran had hyperopic presbyopia and normal ocular functioning for his age.  There was no evidence of conjunctivitis or skin rash.

At a February 2012 VA examination, an examiner found no ocular abnormality.

Thus, although the evidence shows subjective complaints of irritated eyes and blurred vision, the evidence does not show that the Veteran has been diagnosed with a current eye disability.  To grant service connection, a disability, not merely symptoms, must be identified.  The Veteran's VA treatment records suggest only a single, resolved eye infection in March 2010.   

Further, even assuming a current disability is present, the only evidence suggesting a connection between the Veteran's pseudofolliculitis barbae and any existing eye condition is his own statements.  The Veteran has suggested that his pseudofolliculitis barbae causes an eye disability because flakes from the skin condition get into his eyes, which cause them to itch, and he then rubs his eyes, irritating them.  In his January 2014 appellate brief the Veteran also suggested his pseudofolliculitis barbae infection could spread to his eyes via his pillow or by him rubbing his eyes after touching his face.  He also noted he is service-connected for chronic allergic vasomotor rhinitis, and stated that "some allergy medications increase the risk of eye infections." 

While the Veteran is competent to report what symptoms he feels, such as irritated eyes or blurry eyesight, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his claimed eye condition.  The diagnosis and etiology of eye diseases are complex medical questions not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Board assigns little probative value to the Veteran's suggestion that he has a current or chronic eye condition, particularly considering the fact that his medical records show treatment for only one eye infection in 2010.  The Board further finds that the Veteran's contention that some allergy medications increase the risk of eye infections, presumably suggesting that the Veteran himself is on an allergy medication that increases the risk of eye infections and that in fact it did so in his case, to be unsupported by any competent medical evidence.  The Board gives little probative weight to the argument as it neither addresses the Veteran's particular circumstances nor is supported by any competent medical evidence of record.

Accordingly, to the extent that the Veteran himself opined he has a diagnosed eye disability due to service, the Board finds his lay statements are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in January and February 2010, prior to the initial adjudication of the claims on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records identified by the Veteran, and Social Security disability records.  The Veteran also submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in connection with his increased rating claim for pseudofolliculitis barbae in November 2010, February 2012, and April 2012 and in connection with his claim for service connection for an eye disability in May 2010 and February 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  

The Veteran has argued that the VA examiner who conducted the 2010 skin examination was not a suitable examiner as the person was not a nurse practitioner at the time of the examination and in any case, a nurse is not a suitable examiner.  The Board notes that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  In this case, even if taken as accurate, the evidence submitted by the Veteran suggests that the VA examiner was in fact a certified nurse at the time of the examination, later becoming certified as an advanced practice registered nurse.  Further, the Board finds that the examiner, as a medical professional, was qualified to conduct the skin examination and adequately performed that examination, which essentially required written observations of the Veteran's visible pseudofolliculitis barbae.

The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.

Service connection for an eye disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the issue of service connection for an acquired psychiatric disability so that the Veteran is afforded every possible consideration.  

The Veteran contends that his mental condition, including depression, is due to his service-connected chest wall syndrome and pseudofolliculitis barbae.  

The Veteran has been afforded multiple VA examinations, including in May 2010 and September 2012.  The September 2012 examiner opined that the Veteran's anxiety and depression are not due to his service-connected chest wall syndrome or pseudofolliculitis barbae, however no opinion is of record as to whether the Veteran's service-connected conditions may have aggravated his psychiatric condition.

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a VA medical opinion has not been obtained as to the theory of aggravation of the Veteran's psychiatric condition by his service-connected disabilities, the Board finds a remand is necessary to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo a VA examination to obtain an addendum medical opinion as to possible aggravation of the Veteran's current psychiatric condition by his service-connected disabilities.

The claims file, to include a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

The examiner should opine whether is it at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric condition has been aggravated beyond its normal progression by (increased in severity due to) his service-connected disabilities, including chest wall syndrome and pseudofolliculitis barbae.  If the opinion is that his service-connected disabilities aggravated his psychiatric condition, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

The examiner should also specifically opine as to whether the Veteran's current psychiatric disability began during service.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


